DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The current application has an effective filing date of June 7, 2018. This examination is conducted based on the priority date of  June 7, 2018.

Amendment Received
Applicant’s amendments to the claims and the response to the election/restrictions requirement, filed on 01 June 2022, have been fully considered.

Election/Restrictions
Claims 1-12 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 1, 2022.

 Response to Argument - Election/Restrictions
In the reply filed on 01 June 2022, Applicant argue that “the reasons for insisting on restriction are moot in view of the claim amendments” (Reply, line -7, pg 7). The argument is not persuasive as the previous claim 9 is part of the reason for election/restrictions requirement, move the claim limitation from previous claim 9 to the current claim 8 does not change the reason and conclusion for election/restriction requirement.
Applicant also argued that “the restriction requirement fails to establish a Prima Facie Burden” (Reply, line  11, pg 8). This argument is not persuasive. Although the listed three invention groups are similar in classifications, a different field of search will be required for each invention. Invention Group I will require the search of  hashing module and a edit distance module; the invention Group II will require the search for prior art that identifies a location of a primer  in a  subsequence; the invention Group III will require search prior art for labeling subsequences and extract the payload sequence. These are significant different search and there is a serious examination burden even if Group I-III are classified together.
Applicant also argued that “the restriction requirement fails to establish a two-way distinctiveness between Group II and III” (Reply, line  3-4, pg 9). The argument is not persuasive. the previous office action do points out that “The inventions of Groups II and Ill are also directed to related but distinct inventions. In the instant case, practicing the inventions of Group II and Group Ill produce different results. Further, the method steps of Group II and Ill, while related, involve materially different design and mode of operation”. This conclusion does not change after the claim 8 amendment. 
Applicant further argued that “the restriction requirement fails to provide a clear demarcation between restricted inventions” (Reply, line  -6 and -5, pg 9). Again this argument is not persuasive. As discussed above, a clear demarcation is provided by separating the claims into different invention groups.
For the above reasons, the election/restriction requirement maintains.  

Claim Status
Claims entered:1-20
Claims withdrawn: 1-12
Claims examined herein: 13-20.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 13 is not clear whether the "threshold distance" (line 5) refers to a distance between the hashes, or the locations. Since claims 14-20 are dependent from claim 13, claims 13-20 are all rejected under 35 U.S.C. 112(b). This examination will be conducted as if the "threshold distance" (line 5) refers to a distance between the hashes.
Claim 14 is indefinite when reciting “the first subsequence has is a vector in 4k dimensional space indexed by k-mers such that the t-th coordinate of the first subsequence hash equals a number of occurrences oft in the first subsequence of the polynucleotide read”.  The t-th coordinate lacks sufficient antecedent basis.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-20 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to an abstract idea without significantly more. 

The instant rejection reflects the Guidance published in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guide lines (Vol. 84, No. 4, Monday January 7, 2019 at 50) and the October 2019 Update d Subject Matter Eligibility Guidance (hereinafter both referred to as the "Guidance"), as outlined in the MPEP at 2106.04. 

Framework with which to Evaluate Subject Matter Eligibility: 
Step 1: Are the claims directed to a process, machine, manufacture, or composition of matter; 
Step 2A, Prong One: Do the claims recite a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea; 
Step 2A, Prong Two: If the claims recite a judicial exception under Prong One, then is the judicial exception integrated into a practical application (Prong Two); and 
Step 2B: If the claims do not integrate the judicial exception, do the claims provide an inventive concept.

Framework Analysis as Pertains to the Instant Claims:
With respect to Step 1: yes, the claims are directed to a process for efficient payload extraction from polynucleotide sequence [Step 1: YES; See MPEP § 2106.03]. 
With respect to Step 2A, Prong One, the claims recite abstract ideas. The MPEP at 2106.04(a)(2) further explains that abstract ideas are defined as: 
•	mathematical concepts (mathematical formulas or equations, mathematical relationships and mathematical calculations);
•	certain methods of organizing human activity (fundamental economic practices or principles, managing personal behavior or relationships or interactions between people); and/or
•	mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information).

With respect to the instant claims, under the Step 2A, Prong One evaluation, the claims are found herein to recite abstract ideas that fall into the grouping of mental processes (in particular procedures for observing, analyzing and organizing information) and mathematical concepts (in particular mathematical relationships and formulas).

The claims steps to abstract idea of evaluating, analyzing or organizing information recited in the claims include:
“identifying, in a polynucleotide read generated by a polynucleotide sequencer, a first primer sequence and a second primer sequence” (claim 13);
“finding a first location of a first subsequence of the polynucleotide read for which a first subsequence hash is less than a threshold distance from a first primer hash of the first primer sequence” (claim 13);
“identifying the first primer sequence in the polynucleotide read based on the first location of the first subsequence of the polynucleotide read and a first edit distance from the first primer sequence” (claim 13);
“Serial No.: 16/003,013-4-Atty Docket No.: MS1-9213USAtty/Agent: Benjamin KeimNewport IP, LLCfinding a second location of a second subsequence of the polynucleotide read for which a second subsequence hash is less than the threshold distance from a second primer hash of the second primer sequence” (claim 13);
“identifying the second primer sequence in the polynucleotide read based on the location of the second subsequence of the polynucleotide read and a second edit distance from the second primer sequence” (claim 13);
“labeling a third subsequence of the polynucleotide read between the first primer sequence and the second primer sequence as a payload sequence” (claim 13);
“extracting the payload sequence together with a plurality of other payload sequences also associated with the first primer and the second primer” (claim 13);
“evaluating the first edit distance over an evaluation window which is a portion of the polynucleotide read that includes and is longer than the first subsequence of the polynucleotide read” (claim 18);
“decoding the payload sequence and the other payload sequences to generate a computer file” (claim 20).

The claim steps to abstract ideas of mathematical concepts as follows: 
 “the first subsequence hash is a vector in 4k dimensional space indexed by k-mers such that the t-th coordinate of the first subsequence hash equals a number of occurrences oft in the first subsequence of the polynucleotide read” (claim 14);
“the threshold distance from the first primer hash to the first subsequence hash is determined by one of an L1 distance, a Hamming distance, or a number of positions in the first subsequence hash and the first primer hash for which one of the hashes has a zero value and the other hash has a non-zero value” (claim 15);
“identifying the first primer sequence further comprises finding a subsequence of the polynucleotide read such that the first edit distance to the first primer is minimized” (claim 16);
“the first edit distance is calculated by dynamic programming that recursively evaluates multiple partially overlapping subsequences in the evaluation window” (claim 19);

Hence, the claim explicitly recite numerous elements that, individually and in combination, constitute abstract ideas. The claim must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d)). (Step 2A Prong One: Yes).

Because the claim do recite judicial exceptions, direction under Step 2A, Prong Two, provides that the claims must be examined further to determine whether they integrate the abstract ideas into a practical application (MPEP 2106.04(d). A claim can be said to integrate a judicial exception into a practical application when it applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception. This is performed by analyzing the additional elements of the claim to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.0S(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim is said to fail to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).

Instant claim 13 recites additional elements that are not abstract ideas: 
“A computer-implemented method” (claim 13);
This is a mere instruction to apply the abstract idea using a computer. Hence, the cited additional elements do not integrate the abstract idea into a practical application (see MPEP 2106.04(d) § I; and MPEP 2106.05(f)).  (Step 2A Prong Two: No).

As such, the claims are lastly evaluated using the Step 2B analysis, to search for an inventive concept. 
As discussed above, this invention as a whole is a mere instruction to apply the abstract idea using a computer, which is insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea. (see MPEP 2106.05(g)). (Step 2B: No).

When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; and they do not provide any limitations beyond generally linking the use of the abstract idea to a broad technological environment (i.e. computerized analysis of biological data). See MPEP 2106.05(a) and 2106.05(h).
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept. Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kalendar: (“FastPCR: An in silico tool for fast primer and probe design and advanced sequence analysis”. Genomics, 109 (2017) 312–319),  and further in view of Leighton: (“Compressively-accelerated Read Mapping Framework For Next-generation Sequencing”, US 20160191076 A1, 2016-06-30).

Claim 13 is directed to a computer-implemented method of extract the sequences between two primers that has the following function:
identifying, in a polynucleotide read generated by a polynucleotide sequencer, a first primer sequence and a second primer sequence, the identifying performed by: 
finding a first location of a first subsequence of the polynucleotide read for which a first subsequence hash is less than a threshold distance from a first primer hash of the first primer sequence; 
identifying the first primer sequence in the polynucleotide read based on the first location of the first subsequence of the polynucleotide read and a first edit distance from the first primer sequence; Serial No.: 16/003,013-4- Atty Docket No.: MS1-9213US 
Atty/Agent: Benjamin KeimNewport IP, LLCfinding a second location of a second subsequence of the polynucleotide read for which a second subsequence hash is less than the threshold distance from a second primer hash of the second primer sequence; and 
identifying the second primer sequence in the polynucleotide read based on the location of the second subsequence of the polynucleotide read and a second edit distance from the second primer sequence; 
labeling a third subsequence of the polynucleotide read between the first primer sequence and the second primer sequence as a payload sequence; and 
extracting the payload sequence together with a plurality of other payload sequences also associated with the first primer and the second primer.

With respect to claim 13, Kalendar discloses the FastPCR, an in silico tool for primer design and sequence analysis (Title and Abstract). FastPCR is capable to “Predicts primer location and PCR product sequences from chromosome lists, whole genomes or circular DNA” (Table 1 item 2,  col 2, pg 313), a function reads on the subject matter of the instant claim 13. 
Specifically, Kalendar discloses (step i) creating a hash table for all overlapping k-mers for a primer, the hash table also has the coordinates for each k-mer (para 2-3, col 1, pg 314). Then, Kalendar teaches to search for primer target sites  through a sliding window that moves along the DNA sequence using the (primer) hash table, and to tolerate one mismatch (para 4, col 1, pg 314). Searching for the second primer is just repeating the steps of searching for the first primer 
The difference between Kalendar and the step i in the instant claim lies in that Kalendar  does not hash the target sequence (hence there is no edit distance calculation, and no threshold distance consequently). Kalendar search the primer target sites using a sliding window that moves along the DNA sequence at one-nucleotide intervals. 
Kalendar also discloses (step ii) labelling the subsequence between the two primers (Fig 1, pg 315) and (step iii) extract the payload sequence (Fig 1, pg 315).
While teaching efficient mapping of reads onto a reference genome frequently encountered in Next-generation Sequencing, Leighton teaches creating hash tables (of k-mers) for both the reference genome and the querying short reads ([0010], [0023]).   Leighton further teaches using edit distance for mapping ([0051]). More specifically,  Leighton teaches the Hamming distance threshold for deciding whether to report a  mapping ([0059], [0071-0072]).

With respect to claim 15, Leighton teaches hamming distance for sequence comparison ([0010]) and the hamming distance threshold for reads mapping ([0059]).

With respect to claim 16, Leighton teaches reporting a best mapping by identifying a mapping with a minimum Hamming distance among all possible mappings of a read ([0051]).

With respect to claim 17,  Kalendar discloses the payload sequence with the two primers adjacent at each end (Fig 1, pg 315).

With respect to claims 18 and 19, Kalendar teaches to search for primer target sites through a sliding window that moves along the DNA sequence using the (primer) hash table (para 4, col 1, pg 314). Kalendar’s sliding window reads on the “evaluation window” in the claim limitation. Kalendar does not teach creating hash tables for the target sites (subsequence in the reference genome). Leighton teaches hashing and index the k-mers for the  reference genome ([0026-0027]), in addition to creating a  hashing table for the query short reads ([0010, [0023]), the Leighton teaches using the edit distance between two hashes for mapping ([0051]).

With respect to claim 20,  Kalendar discloses creating a computer file for the payload sequences (Fig 1, pg 315).

An invention would have been obvious to one of ordinary skill in the art if some motivation would have led that person to modify prior art teachings to arrive at the claimed invention. Prior to the time of invention, said person would have been motivated to modify the primer-subsequence mapping (which has the primer with k-mers only) used in Kalendar’s teaching of searching target amplicons in genome sequences with a pair of primers, with Leighton’s teaching to hash both the querying short reads and the target genome sequence, because Leighton’s method takes advantage of big RAM memories in the modern computers, is faster than Kalendar’s method when dealing with big genome datasets. Additionally, the edit distance and hamming distance measurements between hashes (of k-mers), allows flexibility for the mapping algorithm to deal with imperfect matches. We can reasonably expect the success as Kalendar and Leighton are both about mapping a short sequence against a long sequence, and they both succeed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yu, B., Zhang, C.: “In Silico PCR Analysis”. In: Yu, B., Hinchcliffe, M. (eds) In Silico Tools for Gene Discovery. Methods in Molecular Biology, vol 760. Page 91-107. Humana Press, (2011).
This reference describes the in silico PCR utility provided by the UCSC Browser. The in silico PCR utility is available from the menu bar on most of the Genome Browser Web pages. It provides a means to quickly search genomic sequences or (on human and mouse assemblies) transcribed sequences with a pair of PCR primers, returning a FASTA output file that contains all sequence in the database that lie between and include the primer pair. 

Rotmistrovsky et al also disclosed an electronic PCR tool, doing exactly what the instant invention want to do:
Kirill Rotmistrovsky, Wonhee Jang, Gregory D. Schuler, A web server for performing electronic PCR, Nucleic Acids Research, Volume 32, Issue suppl_2, 1 July 2004, Pages W108–W112.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUOZHEN LIU whose telephone number is (571)272-0224. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571)272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        
GUOZHEN . LIU
Examiner
Art Unit 1631